Citation Nr: 1302139	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  08-23 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1967. 

This matter comes to the Board of Veterans' Appeals on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that granted service connection for PTSD and assigned a 30 percent rating effective June 27, 2006.  The Veteran disagrees with the assigned rating.  

In April 2010, the Veteran testified before the undersigned at a Board hearing at the RO.  A transcript of that hearing is of record.

The issue on appeal was denied by the Board in October 2010.  At the time of that decision, the Board found that all necessary development had been completed, and that the evidence of record was sufficient upon which to base a decision.  Following an appeal to the United States Court of Appeals for Veterans Claims (Court), the Court held that the Board erred by failing to obtain relevant employment records from the United States Postal Service (USPS).  The Court found that medical evidence of record at the time of the Board decision demonstrated that his USPS employment records may be relevant, as it was indicated that the Veteran's PTSD manifested itself while on the job, and discussed symptoms and incidents that may well have been documented in those employment records.  Because these records may contain evidence of occupational impairment, the Court found that the Board erred when it determined that its duty to assist had been fulfilled.  As a result, the Board's October 2010 decision was vacated by the Court and remanded back to the Board for further development.

Finally, the Board notes that the issue of entitlement to total disability due to individual unemployability (TDIU), remanded by the Board in October 2010, was denied by the RO in February 2012 and is not currently in appellate status.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

As noted above, the Court determined that the Board erred in October 2010 in failing to obtain the Veteran's USPS employment records.  In September 2008, the RO requested employment information in connection with the Veteran's claim for disability benefits from the USPS.  Later that month, USPS responded by stating that the Veteran retired as a City Carrier on a disability retirement on November 5, 2002.  While that was the only substantive statement provided, the RO was directed to contact the Office of Personnel Management (OPM) for further information.  As the Court pointed out in February 2012, there is no indication within the record that any further request was submitted to OPM.  Because these employment records may be relevant to the Veteran's claim, the Court held that further development must be completed.

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, on remand all available USPS employment records shall be obtained from OPM through the date of his retirement in November 2002.  

While the Veteran's representative further argued before the Court that the January 2012 VA psychiatric examination was inadequate for rating purposes, the Veteran has since obtained a private psychiatric evaluation based upon interviews conducted in July and August 2012.  As such, his representative is satisfied with the psychiatric evaluations currently of record, and therefore has withdrawn his contention that the Veteran should be afforded an additional VA examination.

Accordingly, the case is REMANDED for the following actions:

1. The RO shall attempt to obtain and associate with the Veteran's claims folder all available USPS employment records from the Office of Personnel Management (OPM), from his date of hire through his retirement in November 2002.

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts made to obtain such records.  

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

